ORDER
Appellants’ motion to file an oversized emergency motion is granted. Appellees’ motion to file an oversized opposition to the emergency motion is granted. Appel-lees’ motion to strike the reply brief is denied.
Appellants’ emergency motion for in-junctive relief comes to us in the context of an appeal of the district court’s denial of a temporary restraining order (“TRO”). Because the district court took the hearing for the motion for preliminary injunction off calendar, the denial of the TRO is tantamount for present purposes to the denial of a motion for preliminary injunction. Environmental Defense Fund, Inc. v. Andrus, 625 F.2d 861 (9th Cir.1980).
Appellants’ motion for a stay prohibiting the State of Washington from implementing emergency regulation WSR 11-02-041 is granted pending the district court ruling on appellants’ motion for preliminary injunction. See Cal. Pharmacists Ass’n v. Maxwell-Jolly, 563 F.3d 847, 849-50 (9th Cir.2009) (order). Here, instead of proceeding with the preliminary injunction hearing, the district court cancelled that hearing. No other relief is available that will remedy the irreparable injury which continues to occur pending such hearing.
The briefing schedule established previously is vacated.